Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action has been issued in response to patent application, 16/313233, filed on 26 December 2018 with a foreign priority date of 06 July 2016.  Claims 1-6, 8, and 9, as preliminary amended, are currently pending and have been considered below.  

Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Information Disclosure Statement
The information disclosure statement filed 12/26/2018, 07/29/2019, and 01/21/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

b.	Claims 1, 2 recites the limitation "the secure computation device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

c.	Claims 1, 2 recites “a secure computation system comprising three of more secure computation devices”, however, the claim is unclear what makes up the three or more computation device since the claim only provide limitations for the computation 

d.	Claims 1, 2, 3, 4, 5, 6, 8, 9 preamble recites “a secure computation system/device/method”, “non-transitory …a secure computation device” and “shifting leftward the array a by x is secured” (claim 1 line 10, claims 2, 3 line 9, claims 4, 5, 6 line 8, claim 8, lines 8-9, claim 9, lines 7-8), however, the claim is unclear since nothing in the claim limitations recite secure computation.  Claim does not accomplish “secure computation”.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 1, 2, 3, 4,, 5, 6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) secure computation devices … circuitry … receive a secure text array 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions of secure-shifting, generating data. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer, such as using a computer program to enable selection of numbers from a group of preselected numbers or to output a receipt. Taking the elements both individually and as a combination, the computer components at each step of the management process perform purely generic computer functions. The claim as a whole does not amount to significantly more than the abstract idea itself.  Accordingly, the claim recites an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because with respect to integration of the abstract idea into a practical application, the additional element of using “secure computation devices … circuitry” to perform both the comparing and determining steps 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (“Round-Efficient Pattern Matching for Secure Computation”, 10/15/2014) (on applicants IDS filed 01/21/2020) in view of Rohloff et al. (US2017/0078086 A, filed date 02/26/2014). 

Claims 1, 3, 5, 8:
With respect to claims 1, 3, 5, 8, Hamada et al. discloses a secure computation system/method/ non-transitory computer readable medium including computer executable instructions that make a secure computation device perform a method  (random shuffle operation of the secure computation, section 2.2.5) comprising three or more secure computation devices/A secure computation device, the secure computation device comprises circuitry configured to: 
receive a secure text array <a>=(<a[0]>, . . . , <a[n-1]>) where an array a=(a[0], a[1], . . . , a[n-1]) having a size of n is secured (random shift in section 2.2.5), secure text <x> (the secret shift amount q); 
secure-shift the secure text array <a> by <x> to obtain a secure text array <a'>=(<a'[0]>, . . . , <a'[n-1]>) where an array a'=(a'[0], . . . , a'[n-1]) obtained by shifting leftward the array a by x is secured (if H[l] is shifted to the left with Zi-1 j=0lj, to compute c' to shift each H[l] to the left with c'[l], Example 4); and 
generate a secure text array <b>=(<a'[i0]>, . . . , <a'[im-1]>) from the secure text array <a'> (the generation of the array b from a, described as [b(0)],...,[b(l 15],[q] - Random Shift (ta(0)],...,[a(l‘1)]), section 2.2.6). 

Hamada et al. does not disclose of an integer x that is equal to or higher than 0 and less than n, and m integers i0 … im-1 that are equal to or higher than 0 and less than n as claimed. 

However, Rohloff et al. teaches clients 102a, 102b, 102c and 102d samples voice data, encodes it, encrypts it and sends the encrypted data 106a, 106b, 106c or 106d to a mixer 104.  The mixer 104 operates on the encrypted data and sends the results 108a, 108b, 108c and 108d back to the respective client terminals, which are then decrypted, decoded and played back (in the case of voice) to the respective clients (0019, Figure 1), this multiplication shifts the vector entries to the left (0029, Figure 3B), of an integer x that is equal to or higher than 0 and less than n, and m integers i0, . . . , im-1 that are equal to or higher than 0 and less than n (receiving an input data vector of length m, where m is an integer, 0006) (integers, Figure 3B) (integer division by 2 (y+i*z) and a mod 2 (y+(i+1)*z) for i between 1 and k-1 to obtain the k-1 vectors encoded, 0032). 

Hamada et al. and Rohloff et al. are analogous art because they are from the same field of endeavor of secure computation systems.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Rohloff et al. in Hamada et al. for of an integer x that is equal to or higher than 0 and less than n, and m integers i0 … im-1 that are equal to or higher than 0 and less than n as claimed for purposes of enhancing the random shuffle secure computation of Hamada et al. by encoding encrypted data for further optimal processing and data being exchanged includes sensitive information, it is important to maintain privacy from external security threats (see Rohloff et al. 0002-0003)

Claims 2, 4, 6, 9:
With respect to claims 2, 4, 6, 9, Hamada et al. discloses a secure computation system/method/ non-transitory computer readable medium including computer executable instructions that make a secure computation device perform a method (random shuffle operation of the secure computation, section 2.2.5) comprising three or more secure computation devices/A secure computation device, the secure computation device comprises circuitry configured to: 
receive a secure text array <a>=(<a[0]>, . . . , <a[n-1]>) where an array a=(a[0], a[1], . . . , a[n-1]) having a size of n is secured (random shift in section 2.2.5), secure text <x> (the secret shift amount q); 
secure-shift the secure text array <a> by <x> to obtain a secure text array <a'>=(<a'[0]>, . . . , <a'[n-1]>) where an array a'=(a'[0], . . . , a'[n-1]) obtained by shifting leftward the array a by x is secured (if H[l] is shifted to the left with Zi-1 j=0lj, to compute c' to shift each H[l] to the left with c'[l], Example 4); and 
generate a secure text array <b>=(<a'[i0]>, . . . , <a'[im-1]>) from the secure text array <a'> (the generation of the array b from a, described as [b(0)],...,[b(l 15],[q] - Random Shift (ta(0)],...,[a(l‘1)]), section 2.2.6). 

Hamada et al. does not disclose of an integer x that is equal to or higher than 0 and less than n, and a natural number m as claimed. 

However, Rohloff et al. teaches clients 102a, 102b, 102c and 102d samples voice data, encodes it, encrypts it and sends the encrypted data 106a, 106b, 106c or 106d to a mixer 104.  The mixer 104 operates on the encrypted data and sends the results 108a, 108b, 108c and 108d back to the respective client terminals, which are then decrypted, decoded and played back (in the case of voice) to the respective clients (0019, Figure 1), this multiplication shifts the vector entries to the left (0029, Figure 3B), of an integer x that is equal to or higher than 0 and less than n, and a natural number m (receiving an input data vector of length m, where m is an integer, 0006) (integers, Figure 3B) (integer division by 2 (y+i*z) and a mod 2 (y+(i+1)*z) for i between 1 and k-1 to obtain the k-1 vectors encoded, 0032). 

Hamada et al. and Rohloff et al. are analogous art because they are from the same field of endeavor of secure computation systems.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Rohloff et al. in Hamada et al. for of an integer x that is equal to or higher than 0 and less than n, and m integers i0 … im-1 that are equal to or higher than 0 and less than n as claimed for purposes of enhancing the random shuffle secure computation of Hamada et al. by encoding encrypted data for further optimal processing and data being exchanged includes sensitive information, it is important to maintain privacy from external security threats (see Rohloff et al. 0002-0003)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/           Examiner, Art Unit 2433       

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433